DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan et al. (US Publication 2003/0213635).
In regards to claim(s) 1 and 3-4, Ryan et al. discloses the claimed limitations including an airbag arrangement structure (Reference is made to Figure 1) comprising:
a hood (60) configured to open or close an opening above an engine room provided in front of a vehicle interior;
a cover (24) provided under the hood so as to face the hood; and
an airbag (30) provided between the hood and the cover (Reference is made to Figure 1);

wherein the cover has a larger area, in planar view, than the retracted airbag (Reference is made to Figure 1); and,
wherein the deployed airbag extends from a front end to a rear end of the hood (Reference is made to Paragraph 0023 and Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. in view of Aoki et al. (US Publication 2009/0223360).
In regards to claim(s) 2 and 5, Ryan et al. discloses the claimed limitations including an airbag that upon inflation expands forcing at least a portion of the hood (show surface, 60) away from the support frame to define an energy absorbing impact surface and having the deployed airbag supporting the hood, yet excluding a hinge having a deformity.
Aoki et al. discloses expanding an airbag from under a hood and a portion of the hinge on which the hood is mounted having a plastic deformation portion (19c), which is plastically deformed when a rear end (15c) of the hood panel (15) is pushed up;

further comprising: a hinge (19) to support the hood so as to be opened or closed with respect to a vehicle body, wherein the inflator (11) is provided on the hood in a vicinity (Examiner notes that “in a vicinity” is relative terminology) of an axis of rotation of the hood on the hinge (Reference is made to Figures 2-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Ryan et al. in view of the teachings of Aoki et al. to include a hinge with a deformation portion which is deformed when the hood is pushed up so as to provide a secure manner for deploying the airbag between the hood and windshield via the additional hinge deformation as well as to absorb some of the energy of the hood being pushed upward thereby ensuring the hood is not displaced beyond the desired position.
Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.
In regards the arguments pertaining to claim 1, the amendments thereto and element 24 of the prior art, Examiner maintains the reaction plate meets the limitation of the cover element.  Per paragraphs 0019 and 0024-0026 of the prior art Ryan et al., the reaction plate member is disposed directly above the support frame 22 and acts as a reaction surface between the airbag cushion and support frame 22.  Paragraphs 0024-0026 clearly disclose the exterior show surface (60) being forced upwardly away from . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616